51 F.3d 281
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ras Adisa Gamba OLUWA, Plaintiff-Appellant,v.G. SOUZA;  P. Ramacher, Defendants-Appellees.
No. 94-16653.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 30, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Ras Adisa Gamba Oluwa appeals pro se the district court's denial of his motion for an extension of time to file a notice of appeal, and the denial of his Fed.R.Civ.P. 60(b) motion for relief from the court's judgment in favor of prison officials in Oluwa's 42 U.S.C. Sec. 1983 action in which Oluwa alleged prison officials violated his constitutional rights by denying him prescription medication and access to legal materials.  We review the district court's denial of Oluwa's motions for abuse of discretion.  Pratt v. McCarthy, 850 F.2d 590, 592 (9th Cir.1988);  Northern Alaska Environmental Center v. Lujan, 961 F.2d 886, 889 (9th Cir.1992).


3
Oluwa contends the district court abused its discretion in denying his motion for an extension of time to file a notice of appeal from the underlying judgment, because prison officials seized his legal documents and because he was seriously ill.  A finding of excusable neglect in filing a late notice of appeal will only be made in extraordinary circumstances where injustice would otherwise result.  Pratt, 850 F.2d at 592.  The district court noted that although Oluwa failed to file a timely notice of appeal, he was able to file a "comprehensive Rule 60 motion" within the time period for filing a notice of appeal, and held that he had failed to demonstrate the extraordinary circumstances to require an extension of the filing period.  We conclude that the district court did not abuse its discretion in denying Oluwa's motion for an extension of time to file a notice of appeal.


4
Oluwa also contends the district court erred in denying his Fed.R.Civ.P. 60(b) motion for reconsideration.  Relief may be granted based on any of the grounds set forth in Rule 60(b), including "any other reason justifying relief from the operation of the judgment."   Oluwa seeks reconsideration of the underlying judgment, and does not seek relief appropriate under Rule 60(b).  Accordingly, the district court did not abuse its discretion in denying his motion for relief from judgment.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3